Citation Nr: 1041589	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-25 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for PTSD and assigned a 30 percent 
evaluation.  In January 2010, the Board granted a higher initial 
evaluation of 50 percent for PTSD.  The Veteran appealed the 
January 2010 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2010, the Court granted 
the partial joint motion for remand filed by representatives for 
both parties, partially vacating the Board's decision, and 
remanding the claim of entitlement to an initial evaluation in 
excess of 50 percent for PTSD to the Board for further 
proceedings consistent with the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran submitted records showing that in April 
and July 2007, and February 2010, he was counseled and 
disciplined at work for behavioral problems.  The Veteran 
remarked that in March 2010, he was suspended from work for 
threatening a coworker.

Given the Veteran's assertions made in connection with the claim 
for higher rating on appeal, the Board finds the claim for a TDIU 
is essentially a component of the claim for a higher rating for 
PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding 
that where a Veteran submits evidence of a medical disability; 
makes a claim for the highest rating possible; and submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) that an informal claim "identify the benefit sought" has 
been satisfied and VA must consider whether the veteran is 
entitled to a TDIU).  

The Board notes, however, that the RO has not considered the 
Veteran's entitlement to a TDIU.  Thus, the Board finds that, 
after giving the Veteran an opportunity to file a formal claim 
for a TDIU, and completing the other actions noted below, the RO 
should adjudicate this matter in the first instance, to avoid any 
prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

Moreover, the Board also finds that, in light of the Veteran's 
work counseling records due to his behavioral problems, a medical 
examination is needed to resolve the matter of a TDIU.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994) (holding that where an 
appellant presents evidence of unemployability, VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion as to what effect the appellant's service-connected 
disability has on his ability to work).  Here, no medical opinion 
that comments on the Veteran's employability is of record.  Thus, 
an opinion is needed as to whether the Veteran's service-
connected PTSD, considered without regard to any nonservice-
connected disabilities, renders him unable to secure or maintain 
employment.

As the requested examination may additionally affect the 
Veteran's claim for an initial rating in excess of 50 percent for 
PTSD, these claims are inextricably intertwined.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As the claims 
should be considered together, it follows that, any Board action 
on the PTSD claim, at this juncture, would be premature.  Hence, 
a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should furnish to the Veteran 
a VA Form 21-8940, to enable him to file a 
formal application for a TDIU.

2.  The AMC/RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran furnish any additional 
information and/or evidence pertinent to the 
claim for a TDIU.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU.  The 
RO should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

3.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and non-VA, who have treated the Veteran for 
his PTSD.  After the Veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

4.  After all available records and responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
psychiatric examination for his PTSD at an 
appropriate VA medical facility.

The entire claims file must be made available 
to the psychiatrist or psychologist 
performing the examination.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for 
Review Examination for Post-Traumatic Stress 
Disorder (PTSD), revised on April 2, 2007.  

The examination report should include 
discussion of the Veteran's documented 
medical history and assertions, as well as an 
occupational and social history.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The examiner 
should set forth all evaluation/examination 
findings, along with the rationale for any 
conclusions reached.

Following a review of the record and 
interview and evaluation of the Veteran, the 
examiner is to indicate which of the 
following paragraphs (a), (b), or (c), best 
describes the degree of impairment caused by 
the PTSD:

(a) Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name; or

(b) Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective 
relationships; or 

(c) Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The examiner should render a multi-axial 
diagnosis, including assignment of a Global 
Assessment of Functioning (GAF) scale score 
representing the level of impairment due to 
the Veteran's anxiety and depression, and an 
explanation of what the score means.

Additionally, the examiner should 
express an opinion regarding the extent 
to which the Veteran's PTSD affects his 
employability.

5.  The Veteran must be given adequate notice 
of the date and place of any requested 
examinations.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder. The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws and 
regulations, including consideration of a 
staged rating, if appropriate.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If any 
benefit sought remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

